308 S.E.2d 332 (1983)
STATE of North Carolina
v.
Michael R. MASSEY.
No. 299A83.
Supreme Court of North Carolina.
November 3, 1983.
Rufus L. Edmisten, Atty. Gen. by John R.B. Matthis, Sp. Deputy Atty. Gen., and John F. Maddrey, Asst. Atty. Gen., Raleigh, for the State appellant.
Habegger & Johnson by Daniel S. Johnson, Winston-Salem, for defendant-appellee.
PER CURIAM.
The sentencing court found, among others, the following factors in aggravation: The offense was especially heinous; defendant had a prior conviction; defendant was associated with a motorcycle gang; and defendant went to the scene armed with a shotgun intending to do revenge.
*333 The Court of Appeals concluded there was error in each of these findings. Concerning the prior conviction circumstance, the Court of Appeals concluded it should not have been considered because there was no evidence that defendant was not indigent or was represented by counsel at the prior conviction. Because defendant did not make an issue of the validity of the prior conviction in the trial court, the Court of Appeals erred in so concluding for the reasons stated in State v. Thompson, 309 N.C. 421, 307 S.E.2d 156 (1983). Otherwise the Court of Appeals should be affirmed. The decision of the Court of Appeals is therefore modified and affirmed accordingly.
MODIFIED AND AFFIRMED.